Citation Nr: 0202887	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  He died in August 1997, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 decision by the RO.

This case was previously before the Board in April 1999, when 
it was remanded to the RO for additional development.  The 
case was returned to the Board in November 2001.

When the Board remanded this case to the RO in April 1999, it 
referred to the RO the issue of entitlement to an increased 
rating for the veteran's service-connected pleural cavity 
injury, for purposes of accrued benefits.  That was done 
because the record before the Board showed that the RO had 
denied the veteran's claim for increase in December 1996, and 
because he died prior to expiration of the one-year period 
for initiating an appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1996).  Under 
those circumstances, his claim was deemed to be "pending" 
at the time of his death, and was therefore the proper 
subject of a claim for accrued benefits.  See, e.g., Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  Inasmuch as the RO has not yet taken 
adjudicatory action on this accrued benefits issue, the issue 
is once again referred to the RO.

In August 2001, while this case was in remand status, the RO 
entered a decision denying dependency and indemnity 
compensation and accrued benefits under 38 U.S.C.A. § 1151.  
Because the record currently before the Board does not 
contain a notice of disagreement, statement of the case 
(SOC), and/or substantive appeal with respect to the August 
2001 decision, the Board is without jurisdiction to consider 
the matters addressed in that decision at the present time.  
See, e.g., 38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2001).

In a letter dated in September 2001, the appellant wrote, 
"[The veteran's] last 10 years of life were living hell-one 
problem after another healthwise."  It is unclear from the 
appellant's letter whether she wishes to pursue a claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2001).  It is also unclear whether she wishes to 
pursue a claim for death pension.  These matters are referred 
to the RO for clarification and further action, as 
appropriate.
 
 
REMAND

When this case was previously before the Board in April 1999, 
the Board noted that it did not appear that any medical 
records after 1996 had been obtained by the RO, "including 
records associated with the events leading immediately up to 
the veteran's demise."  Accordingly, the Board requested, 
among other things, that the RO obtain records from the VA 
Medical Center (VAMC) in Syracuse, New York and from Genesis 
Health Care (GHC) "not previously of record and dated 
through the veteran's death in August 1997."

Unfortunately, it does not appear that the requested 
development has been completed.  Although the record shows 
that the RO has obtained records from GHC dated from August 
to October 1996, the Board is unable to locate in the claims 
file any records from that facility dated in 1997.  This is 
significant because the appellant has indicated that the 
veteran was in treatment at GHC during the last week of his 
life, from August 18 to 25, 1997, and because the veteran's 
death certificate shows that he died at GHC.  The Board also 
notes that while the record contains an entry indicating that 
the RO received a box of medical records from the VAMC in 
Syracuse, there is no such box of records currently 
accompanying the claims file.  It is unclear whether the box 
from Syracuse was not associated with the file because it 
contained only records that were duplicative of records 
already in the file, or for some other reason.  Accordingly, 
because further development is necessary with regard to the 
records from GHC, and because clarification is needed as to 
why the box from Syracuse was not associated with the claims 
file for purposes of appellate review, a remand is required.  
See, e.g., 38 C.F.R. § 19.9 (2001); Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

A remand is also required so that a medical opinion can be 
obtained as to whether the veteran's death can in any way be 
attributed to service or an already service-connected 
disability.  This is necessary because the veteran had a 
history of in-service injury to his pleural cavity that was 
once manifested, in part, by tachycardia due to a mediastinal 
shift; because the immediate cause of his death was 
cardiorespiratory arrest; and because the appellant has 
alleged that the injury in service caused damage to the heart 
and other organs which, in turn, contributed to the veteran's 
death by cardiorespiratory arrest.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)); Duty to Assist, 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

Further action is also required to clarify a matter 
pertaining to the appellant's representation.  Specifically, 
the records shows that the RO received a letter from the 
appellant's representative, Military Order of the Purple 
Heart (MOPH), dated in November 2001, reflecting MOPH's 
intention to withdraw from representation of the appellant.  
However, because the record shows that MOPH previously agreed 
to represent the appellant, and did so represent her, and 
because the present appeal was first certified to the Board 
in June 1998, MOPH can now withdraw from representation only 
by filing a proper motion for withdrawal with the Office of 
the Senior Deputy Vice Chairman of the BVA, as set forth in 
38 C.F.R. § 20.608(b) (2001).  Because that has not been 
done, the November 2001 letter from MOPH is of no force or 
effect.

On remand, the appellant should be given an opportunity to 
appoint another representative if she so desires, inasmuch as 
it appears clear that MOPH does not wish to continue as her 
representative.  If she wishes to continue with MOPH as her 
representative, however, MOPH must continue its services 
unless and until such time as a proper withdrawal has been 
effected under 38 C.F.R. § 20.608(b).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and give her an opportunity to select a 
new representative.  If the appellant 
indicates that she wishes to continue to 
have MOPH represent her, MOPH should be 
notified of the appellant's wishes, and 
should be informed that a withdrawal can 
now be effected only by filing an 
appropriate motion with the Senior 
Deputy Vice Chairman of the BVA, as set 
forth in 38 C.F.R. § 20.608(b)(2) 
(2001).  If MOPH does file such a 
motion, and the motion is granted, the 
appellant should be notified of that 
fact so that she can select another 
representative if she so desires.

2.  The RO should make efforts to obtain 
copies of any records reflecting the 
veteran's treatment at GHC from August 
18 to 25, 1997.  Any additional 
materials received should be associated 
with the claims file.

3.  The RO should clarify in writing why 
the box of records from the Syracuse 
VAMC was not associated with the claims 
file.  If the box was not included 
because it contained only duplicative 
evidence, that fact should be noted, and 
no further action need be taken to 
associate the box with the claims file.  
However, if there is any indication that 
the box contained records that were not 
duplicative, the box should be 
associated with the claims file to 
ensure that the adjudication of the 
appellant's claims is based on a 
complete evidentiary record.

4.  The RO should arrange to have a 
physician review the veteran's claims 
folder for purposes of providing an 
opinion as to whether the veteran's 
service-connected pleural cavity injury 
was a principal or contributory cause of 
the veteran's death.  After reviewing 
the claims folder, including any 
additional evidence obtained pursuant to 
paragraphs 2 and 3, above, the physician 
should provide an opinion as to the 
medical likelihood that the service-
connected pleural cavity injury, whether 
alone or together with some other 
condition, was the immediate or 
underlying cause of the veteran's death, 
or was etiologically related thereto.  
If it is the physician's opinion that 
the service-connected disability was not 
the immediate or underlying cause of 
death, and was not etiologically related 
to the immediate or underlying cause of 
death, the physician should provide an 
opinion as to the medical likelihood 
that the service-connected disability 
otherwise contributed substantially or 
materially to the veteran's death, 
combined to cause death, or aided or 
lent assistance to the production of 
death.  The physician should also 
provide a medical opinion as to the 
medical probability that any terminal 
process, including cardiorespiratory 
arrest, renal failure, sepsis, and/or 
gangrene of the foot, was attributable 
to the veteran's period of military 
service.  A complete rationale for all 
opinions should be provided.

5.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  If any benefit sought is 
denied, a supplemental SOC (SSOC) should 
be issued.

After the appellant and her representative, if any, have been 
given an opportunity to respond to the SSOC, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The remanded issues must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


